19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George C. DANIEL, M.D., Plaintiff Appellant,v.DIRECTOR, MONTGOMERY COUNTY DETENTION CENTER;  MedicalDirector;  Rufner, Shift Commander;  Williams, Nursing Staff# 133;  P.E. Sellers, Correctional Officer;  Xavier Twine,inmate;  Montgomery County, Defendants Appellees,andUNITED STATES of America;  the United States AttorneyGeneral;  United States Marshal, Defendants.
No. 93-7091.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 20, 1994.Decided:  Feb. 24, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore;  Frederick N. Smalkin, District Judge.  (CA-92-2089-S)
George C. Daniel, appellant pro se.
Linda B. Thall, Senior Asst. County Atty., James Louis Parsons, Jr., County Attorney's Office, Rockville, MD, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in this Bivens action.   See Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Daniel v. Director, No. CA-92-2089-S (D. Md. June 7, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.

AFFIRMED